Name: 2013/808/EU: Commission Implementing Decision of 18Ã December 2013 determining quantitative limits and allocating quotas for substances controlled under Regulation (EC) NoÃ 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer, for the period 1Ã January to 31Ã December 2014 (notified under document C(2013) 9205)
 Type: Decision_IMPL
 Subject Matter: business classification;  deterioration of the environment;  environmental policy;  trade;  tariff policy;  chemistry;  economic geography
 Date Published: 2013-12-28

 28.12.2013 EN Official Journal of the European Union L 353/74 COMMISSION IMPLEMENTING DECISION of 18 December 2013 determining quantitative limits and allocating quotas for substances controlled under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer, for the period 1 January to 31 December 2014 (notified under document C(2013) 9205) (Only the Croatian, Dutch, English, French, German, Hungarian, Italian, Maltese, Polish, Portuguese, and Spanish texts are authentic) (2013/808/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1005/2009 of the European Parliament and of the Council of 16 September 2009 on substances that deplete the ozone layer (1), and in particular to Articles 10(2) and 16(1) thereof, Whereas: (1) The release for free circulation in the Union of imported controlled substances is subject to quantitative limits. (2) The Commission is required to determine those limits and allocate quotas to undertakings. (3) Furthermore, the Commission is required to determine the quantities of controlled substances other than hydrochlorofluorocarbons that may be used for essential laboratory and analytical uses, and the companies that may use them. (4) The determination of the allocated quotas for essential laboratory and analytical uses has to ensure that the quantitative limits set out in Article 10(6) are respected, applying Commission Regulation (EU) No 537/2011 (2). As those quantitative limits include quantities of hydrochlorofluorocarbons licensed for laboratory and analytical uses, the production and import of hydrochlorofluorocarbons for those uses should also be covered by that allocation. (5) The Commission has published notice to undertakings intending to import or export controlled substances that deplete the ozone layer to or from the European Union in 2014 and to undertakings intending to produce or import these substances for essential laboratory and analytical uses in 2014 (3), and has thereby received declarations on intended imports in 2014. (6) The quantitative limits and quotas should be determined for the period 1 January to 31 December 2014, in line with the annual reporting cycle under the Montreal Protocol on Substances that Deplete the Ozone Layer. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 25(1) of Regulation (EC) No 1005/2009, HAS ADOPTED THIS DECISION: Article 1 Quantitative limits for release for free circulation The quantities of controlled substances subject to Regulation (EC) No 1005/2009 which may be released for free circulation in the Union in 2014 from sources outside the Union shall be the followings: Controlled substances Quantity (in ozone depleting potential (ODP) kilograms) Group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) 4 513 700,00 Group III (halons) 21 660 560,00 Group IV (carbon tetrachloride) 5 995 220,00 Group V (1,1,1-trichloroethane) 2 300 001,50 Group VI (methyl bromide) 870 120,00 Group VII (hydrobromofluorocarbons) 2 087,55 Group VIII (hydrochlorofluorocarbons) 6 175 596,50 Group IX (bromochloromethane) 270 012,00 Article 2 Allocation of quotas for release for free circulation 1. The allocation of quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2014 shall be for the purposes and to the undertakings indicated in Annex I. 2. The allocation of quotas for halons during the period 1 January to 31 December 2014 shall be for the purposes and to the undertakings indicated in Annex II. 3. The allocation of quotas for carbon tetrachloride during the period 1 January to 31 December 2014 shall be for the purposes and to the undertakings indicated in Annex III. 4. The allocation of quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2014 shall be for the purposes and to the undertakings indicated in Annex IV. 5. The allocation of quotas for methyl bromide during the period 1 January to 31 December 2014 shall be for the purposes and to the undertakings indicated in Annex V. 6. The allocation of quotas for hydrobromofluorocarbons during the period 1 January to 31 December 2014 shall be for the purposes and to the undertakings indicated in Annex VI. 7. The allocation of quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2014 shall be for the purposes and to the undertakings indicated in Annex VII. 8. The allocation of quotas for bromochloromethane during the period 1 January to 31 December 2014 shall be for the purposes and to the undertakings indicated in Annex VIII. 9. The individual quotas for undertakings shall be as set out in Annex IX. Article 3 Quotas for laboratory and analytical uses The quotas for importing and producing controlled substances for laboratory and analytical uses in the year 2014 shall be allocated to the undertakings listed in Annex X. The maximum quantities that may be produced or imported in 2014 for laboratory and analytical uses allocated to these undertakings are set out in Annex XI. Article 4 Period of validity This Decision shall apply from 1 January 2014 and shall expire on 31 December 2014. Article 5 Addressees This Decision is addressed to the following undertakings: 1 ABCR Dr Braunagel GmbH & Co. KG Im Schlehert 10 76187 Karlsruhe Germany 2 Aesica Queenborough Limited North Road Queenborough ME11 5EL United Kingdom 3 AGC Chemicals Europe, Ltd York House, Hillhouse International Thornton Cleveleys FY5 4QD United Kingdom 4 Airbus Operations SAS Route de Bayonne 316 31300 Toulouse France 5 Albany Molecular Research (UK) Ltd Mostyn Road Holywell CH8 9DN United Kingdom 6 Albemarle Europe SPRL Parc Scientifique Einstein Rue du Bosquet 9 1348 Louvain-la-Neuve Belgium 7 Arkema France 420, rue dEstienne DOrves 92705 Colombes Cedex France 8 Arkema Quimica S.A. Avenida de Burgos 12 28036 Madrid Spain 9 Ateliers Bigata 10, rue Jean Baptiste Perrin, 33320 Eysines Cedex France 10 BASF Agri Production S.A.S. 32 rue de Verdun 76410 Saint-Aubin lÃ ¨s Elbeuf France 11 Bayer Crop Science AG Alfred-Nobel-StraÃ e 50 40789 Monheim Germany 12 Biovit d.o.o. Matka Laginje 13 HR-42000 Varazdin Croatia 13 Diverchim SA 6, Rue Du Noyer, Zac du Moulin 95700 Roissy en France France 14 Dow Deutschland Anlagengesellschaft mbH BÃ ¼tzflether Sand 21683 Stade Germany 15 DuPont Holding Netherlands B.V. Baanhoekweg 22 3313 LA Dordrecht Netherlands 16 Dyneon GmbH IndustrieperkstraÃ e 1 84508 Burgkirchen Germany 17 Eras Labo 222 D1090 38330 Saint Nazaire les Eymes France 18 Eusebi Impianti Srl Via Mario Natalucci 6 60131 Ancona Italy 19 Eusebi Service Srl Via Vincenzo Pirani 4 60131 Ancona Italy 20 Fenix Fluor Limited Rocksavage Site Runcorn, Cheshire WA7 JE United Kingdom 21 Fire Fighting Enterprises Ltd 9 Hunting Gate Hitchin SG4 0TJ United Kingdom 22 Fujifilm Electronic Materials Europe NV Keetberglaan 1A 2070 Zwijndrecht Belgium 23 Gedeon Richter Plc. Gyomroi ut 19-21 1103, Budapest Hungary 24 GHC Gerling, Holz & Co. Handels GmbH Ruhrstr. 113 22761 Hamburg Germany 25 Gielle di Luigi Galantucci Via Ferri Rocco, 32 70022 Altamura Italy 26 Halon & Refrigerant Services Ltd J. Reid Trading Estate, Factory Road Sandycroft CH5 2QJ United Kingdom 27 Honeywell Fluorine Products Europe BV Laarderhoogtweg 18 1101 EA Amsterdam Netherlands 28 Honeywell Speciality Chemicals Seelze GmbH Wunstorfer StraÃ e 40 30918 Seelze Germany 29 Hovione FarmaCiencia SA Quinta de S. Pedro  Sete Casas 2674-506 Loures Portugal 30 Hudson Technologies Europe S.r.l. Via degli Olmetti 5 00060 Formello Italy 31 Hugen Reprocessing Company Dutch Halonbank bv Hengelder 17 6902 PA Zevenaar Netherlands 32 ICL-IP Europe B.V. Fosfaatweeg 48 1013 BM Amsterdam Netherlands 33 Kemika d.d. Heinzelova 53 HR-10000 Zagreb Croatia 34 Laboratorios Miret S.A. Geminis 4, 08228 Terrassa Spain 35 LGC Standards GmbH Mercatorstr. 51 46485 Wesel Germany 36 Ludwig-Maximilians-University Butenandstr. 5-13 (Haus D) 81377 MÃ ¼nchen Germany 37 Mebrom NV Assenedestraat 4 9940 Rieme Ertvelde Belgium 38 Merck KGaA Frankfurter StraÃ e 250 64293 Darmstadt Germany 39 Meridian Technical Services Limited Hailey Road 14 Erith DA18 4AP United Kingdom 40 Mexichem UK Limited The Heath Business & Technical Park Runcorn Cheshire WA7 4QX United Kingdom 41 Ministry of Defense  Chemical Laboratory  Den Helder Bevesierweg 4 1780 CA Den Helder Netherlands 42 Panreac Quimica S.L.U. C/Garraf 2 08211 Barcelona Spain 43 P.U. Poz-Pliszka Sp. z o.o. ul.SzczeciÃ ska 45 80-392 GdaÃ sk Poland 44 R.P. Chem s.r.l. Via San Michele 47 31062 Casale sul Sile (TV) Italy 45 Safety Hi-Tech srl Via di Porta Pinciana 6 00187 Roma Italy 46 Savi Technologie sp. z o.o. Ul. Psary Wolnosci 20 51-180 Wroclaw Poland 47 Sigma Aldrich Chimie sarl 80, rue de Luzais 38070 St Quentin Fallavier France 48 Sigma-Aldrich Chemie GmbH RiedstraÃ e 2 89555 Steinheim Germany 49 Sigma-Aldrich Company Ltd The Old Brickyard, New Road Gillingham, Dorset SP8 4XT United Kingdom 50 Simat Prom d.o.o. Rudeska Cesta 96 HR-10000 Zagreb Croatia 51 Solvay Fluor GmbH Hans-BÃ ¶ckler-Allee 20 30173 Hannover Germany 52 Solvay Specialty Polymers France SAS Avenue de la Republique 39501 Tavaux Cedex France 53 Solvay Specialty Polymers Italy SpA Viale Lombardia 20 20021 Bollate (MI) Italy 54 Sterling Chemical Malta Limited V. Dimech Street 4 1504 Floriana Malta 55 Sterling SpA Via della Carboneria 30 06073 Solomeo di Corciano (PG) Italy 56 Syngenta Limited Priestley Road Surrey Research Park 30 Guildford GU2 7YH United Kingdom 57 Tazzetti SpA Corso Europa n. 600/a 10070 Volpiano (TO) Italy 58 TEGA  Technische Gase und Gastechnik GmbH Werner-von-Siemens-StraÃ e 18 97076 WÃ ¼rzburg Germany 59 Thomas Swan & Co. Ltd Rotary Way Consett, County Durham DH8 7ND United Kingdom Done at Brussels, 18 December 2013. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 286, 31.10.2009, p. 1. (2) Commission Regulation (EU) No 537/2011 of 1 June 2011 on the mechanism for the allocation of quantities of controlled substances allowed for laboratory and analytical uses in the Union under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer (OJ L 147, 2.6.2011, p. 4). (3) OJ C 25, 26.1.2013, p. 31. ANNEX I GROUPS I AND II Import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and process agent uses during the period 1 January to 31 December 2014. Company ABCR Dr Braunagel GmbH & Co. KG (DE) Honeywell Fluorine Products Europe BV (NL) Mexichem UK Limited (UK) Solvay Specialty Polymers Italy SpA (IT) Syngenta Limited (UK) TEGA Technische Gase und Gastechnik GmbH (DE) Tazzetti SpA (IT) ANNEX II GROUP III Import quotas for halons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and critical uses during the period 1 January to 31 December 2014. Company ABCR Dr Braunagel GmbH & Co. KG (DE) Ateliers Bigata (FR) BASF Agri Production SAS (FR) ERAS Labo (FR) Eusebi Impianti Srl (IT) Eusebi Service Srl (IT) Fire Fighting Enterprises Ltd (UK) Gielle di Luigi Galantucci (IT) Halon & Refrigerant Services Ltd (UK) Hugen Reprocessing Company Dutch Halonbank bv (NL) Meridian Technical Services Limited (UK) P.U. POZ-PLISZKA Sp. z o.o. (PL) Safety Hi-Tech srl (IT) Savi Technologie Sp. z o.o. (PL) Simat Prom d.o.o. (HR) ANNEX III GROUP IV Import quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and process agent uses for the period 1 January to 31 December 2014. Company Arkema France (FR) Dow Deutschland Anlagengesellschaft mbH (DE) Mexichem UK Limited (UK) ANNEX IV GROUP V Import quotas for 1,1,1 trichloroethane allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2014. Company Arkema France (FR) Fujifilm Electronic Materials Europe NV (BE) ANNEX V GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2014. Company Albemarle Europe SPRL (BE) ICL-IP Europe B.V. (NL) Mebrom NV (BE) Sigma-Aldrich Chemie GmbH (DE) ANNEX VI GROUP VII Import quotas for hydrobromofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2014. Company ABCR Dr Braunagel GmbH & Co. KG (DE) Albany Molecular Research (UK) Ltd (UK) Hovione FarmaCiencia SA (PT) R.P. Chem s.r.l. (IT) Sterling Chemical Malta Limited (MT) Sterling SpA (IT) ANNEX VII GROUP VIII Import quotas for hydrochlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2014. Company ABCR Dr Braunagel GmbH & Co. KG (DE) AGC Chemicals Europe, Ltd (UK) Aesica Queenborough Ltd (UK) Arkema France (FR) Arkema Quimica S.A. (ES) Bayer CropScience AG (DE) DuPont Holding Netherlands B.V. (NL) Dyneon GmbH (DE) Fenix Fluor Limited (UK) GHC Gerling, Holz & Co. Handels GmbH (DE) Honeywell Fluorine Products Europe BV (NL) Mexichem UK Limited (UK) Solvay Fluor GmbH (DE) Solvay Specialty Polymers France SAS (FR) Solvay Specialty Polymers Italy SpA (IT) Tazzetti SpA (IT) ANNEX VIII GROUP IX Import quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2014. Company Albemarle Europe SPRL (BE) ICL-IP Europe B.V. (NL) Laboratorios Miret S.A. (ES) Sigma-Aldrich Chemie GmbH (DE) Thomas Swan & Co Ltd (UK) ANNEX IX (Commercially sensitive  in confidence  not to be published) ANNEX X UNDERTAKINGS ENTITLED TO PRODUCE OR IMPORT FOR LABORATORY AND ANALYTICAL USES IN 2014 The quota of controlled substances which may be used for laboratory and analytical uses, are allocated to: Company ABCR Dr Braunagel GmbH & Co. KG (DE) Airbus Operations SAS (FR) Arkema France (FR) Bayer CropScience AG (DE) Biovit d.o.o. (HR) Diverchim SA (FR) Gedeon Richter Plc. (HU) Honeywell Fluorine Products Europe BV (NL) Honeywell Specialty Chemicals Seelze GmbH (DE) Hudson Technologies Europe S.r.l. (IT) Kemika d.d. (HR) LGC Standards GmbH (DE) Ludwig-Maximilians-University (DE) Merck KGaA (DE) Mexichem UK Limited (UK) Ministry of Defense  Chemical Laboratory  Den Helder (NL) Panreac Quimica S.L.U. (ES) Safety Hi-Tech srl (IT) Sigma-Aldrich Chemie GmbH (DE) Sigma Aldrich Chimie SARL (FR) Sigma Aldrich Company Ltd (UK) Solvay Fluor GmbH (DE) Tazzetti SpA (IT) ANNEX XI (Commercially sensitive  in confidence  not to be published)